Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This application contains claims directed to the following patentably distinct species. 
Species I, Fig. 1; and 
Species II, Fig. 5 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

3.	During a telephone conversation with Mr. Howard Gitten on 11/17/2022 a provisional election was made without traverse to prosecute the invention of Species II, claims 1, 3, and 8-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2 and 4-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 3, 8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangold (5902112).
Claims 1, 3 and 8, Mangold discloses a system for providing a feedback loop to teach braille literacy comprises: a device, the device having information stored thereon corresponding to at least one braille character formed thereon (col. 1, lines 54 – col. 2, line 35); a flexible sheet (12, Fig. 1); one or more braille characters formed on the flexible sheet at predetermined positions along the flexible sheet (col. 1, lines 54 – col. 2, line 35); a reader/pressure sensitive device  (touch pad 18, Fig. 2) for receiving the flexible sheet and determining coordinates for a position to which pressure is applied to the flexible sheet (col. 1, lines 54 – col. 2, line 35); a computing device (24, Fig. 2) receiving the coordinates from the pressure sensitive device and determining a braille character on the flexible sheet corresponding to the determined coordinates (col. 1, lines 54 – col. 2, line 35); and a speaker (34, Fig. 2), the computing device communicating with the speaker and causing the speaker to broadcast the character corresponding to the determined coordinates (col. 1, lines 54 – col. 2, line 35).
Claim 10, Mangold discloses the braille character is one of a letter, number and word (col. 1, lines 65-67).
Claim 11, Mangold discloses a database, the computing device communicating with the database, the data base storing information for at least one flexible sheet, the information comprising the coordinate position of each character for each position on the flexible sheet (col. 2, lines 18- 29)
Claim 12, Mangold discloses a second flexible sheet, one or more braille characters formed on the second flexible sheet at predetermined positions, in a pattern different than the first flexible sheet, along the second flexible sheet; the data base storing information for the second flexible sheet, the information comprising the coordinate position of each character for each position on the second flexible sheet (col. 1, line 65 – col. 2, line 9).
Claim 13, Mangold discloses a respective identification number (bar code 16) disposed on each flexible sheet, the identification number identifying each sheet to the computing device; the control number for each flexible sheet being stored in the data base and mapped to the coordinate position of each character for each position on the flexible sheet for which the control number is disposed thereon (col. 1, line 65 – col. 2, line 9).

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangold (5902112) as applied to claim 8 above, and further in view of Dobbs et al. (US 9105196).
Mangold does not explicitly discloses forming sighted text characters on the flexible sheet at predetermined positions adjacent a corresponding braille character. However, forming sighted text characters on a surface at predetermined positions adjacent a corresponding braille character is well known in the art as shown by Dobbs (Figs. 1C -1F). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form sighted text characters on the flexible sheet at predetermined positions adjacent a corresponding braille character in the invention of Mangold so that the braille characters can be read and understood by a user with normal eye sight.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627